Exhibit 10.1

SEPARATION AGREEMENT

 

 

THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of this 31st day
of December, 2012 by and between MasTec, Inc. a Florida corporation (the
“Company”), and Ray Harris (the “Executive”).

Recitals

WHEREAS, the Executive has been employed by the Company pursuant to the terms of
an Employment Agreement dated January 25, 2010 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive have mutually agreed that the Executive’s
employment with the Company and its Affiliates (as defined below), shall
terminate on December 31, 2012 (the “Termination Date”); and

WHEREAS, the Company and the Executive have mutually agreed to terminate the
Employment Agreement on the Termination Date, other than the provisions of the
Employment Agreement referenced in Section 5 of this Agreement (as modified in
Section 5), which shall survive; and

WHEREAS, the Company and the Executive now wish to set forth in this Agreement
all of their respective rights and obligations resulting from such termination
of employment and the termination of the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants between
the parties, the sufficiency of which is hereby acknowledged, the Company and
the Executive hereby agree to the following Terms and Conditions:

Terms and Conditions

1. Recitals. All of the foregoing Recitals are true and correct and are
incorporated as part of these Terms and Conditions.

2. Termination of the Agreements. The Company and the Executive each acknowledge
and agree that the Executive’s employment with the Company and its Affiliates
shall terminate as of the Termination Date, and that the Agreements shall
terminate and be of no further force and effect as of the Termination Date. For
purposes of this Agreement, the term “Affiliate” includes all of the Company’s
direct and indirect subsidiaries and any other entities that directly or
indirectly, through one or more intermediaries, control, are controlled by or
are under common control with the Company. Notwithstanding anything in this
Section 2 to the contrary, this Agreement shall not terminate any
indemnification rights the Executive may have as a former officer or director of
the Company or its Affiliates under the Company’s Articles of Incorporation or
Bylaws, or affect any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its Affiliates in accordance with
the terms of such policy (collectively, “Indemnification Rights and D&O
Insurance Benefits”).

3. Severance Benefits. In consideration for the termination of the Employment
Agreement, the Company and the Executive agree that the Company shall provide
the Executive

 

1



--------------------------------------------------------------------------------

with the following benefits (the “Severance Benefits”), in each case reduced by
any applicable employment or withholding taxes:

(a) Bonus. The Company shall pay to the Executive $500,000 as a bonus for the
calendar year ending on the Termination Date, payable on or before the
Termination Date.

(b) Restricted Stock. The 6,316 unvested shares of the Common Stock previously
granted to the Executive by the Company shall vest as of the Termination Date.

4. No Further Compensation. The Executive acknowledges and agrees that other
than the Severance Benefits described in Section 3 above and the Indemnification
Rights and D&O Insurance Benefits, no further compensation or benefits or other
monies are owed to the Executive by the Company arising out of the Employment
Agreement or otherwise on account of his employment or termination of employment
with the Company and its Affiliates.

5. Survival of Restrictive Covenants and Related Provisions. Notwithstanding any
other provision of this Agreement to the contrary, the provisions of Sections 6,
7, 8, 9 and 10 of the Employment Agreement shall survive the termination of the
Executive’s employment with the Company; provided, however, that the Period of
Non-competition set forth in Section 8(a) of the Employment Agreement shall be
the two (2) year period immediately following the Termination Date. In addition,
the parties understand and agree that following his termination of employment
with the Company, Executive will be engaged in the business of infrastructure
project development and such business shall not be deemed to be competitive with
the Company. The parties also understand and agree that Executive shall be
allowed to offer a construction project opportunity as part of his
infrastructure project development business to other entities only if he
provides the opportunity to the Company first and the terms offered to the
alternative contractor shall not be be more favorable than those offered to the
Company.

6. Resignations. Upon execution of this Agreement, the Executive hereby resigns
from all of his positions as an executive, officer, or employee of the Company
and each of its Affiliates.

7. Return of Books, Records and Equipment. The Executive hereby acknowledges and
agrees that all books, records and accounts relating in any manner to the
business of the Company and/or its Affiliates, whether prepared by the Executive
or otherwise coming into the Executive’s possession, are the exclusive property
of the Company and shall be returned to the Company upon the Termination Date.
The Executive must return the automobile that the Company had provided to the
Executive pursuant to the terms of the Employment Agreement to the Company upon
the Termination Date. The Executive shall be permitted to keep his cellular
phone and phone number and the Company agrees to execute any documents necessary
to transfer the cellular phone number to the Executive.

8. No Charges Filed. The Executive represents and warrants that he has not filed
any claims or causes of action against the Company or any of its Affiliates,
including but not limited to any charges of discrimination against the Company
or its Affiliates, with any federal, state or local agency or court.

 

2



--------------------------------------------------------------------------------

9. No Administrative Proceeding to be Filed. The Executive agrees not to
institute an administrative proceeding or lawsuit against the Company or any of
its Affiliates, and represents and warrants that, to the best of his knowledge,
no other person or entity has initiated or is authorized to initiate such
administrative proceedings or lawsuit on his behalf. Furthermore, the Executive
agrees not to encourage any other person or suggest to any other person that he
or she institute any legal action or claim against the Company or any of its
Affiliates or any past and present shareholders, directors, officers, or agents.
The Executive’s agreement in this Section 9 shall not apply to a proceeding or
proceedings to enforce the Executive’s rights under this Agreement or with
respect to the Indemnification Rights and D&O Insurance Benefits.

10. Mutual Non-Disparagement. The Executive agrees not to make any disparaging
or negative comment to any other person or entity regarding (a) the Company or
any of its Affiliates, (b) any of the owners, directors, officers, shareholders,
members, employees, attorneys or agents of the Company or any of its Affiliates,
(c) the working conditions at the Company or any of its Affiliates, or (d) the
circumstances surrounding the Executive’s separation from the Company or any of
its Affiliates. The Company for itself and on behalf of its Affiliates agrees
not to make any disparaging or negative comment to any other person or entity
regarding the Executive or any aspect of the Executive’s employment with or
separation from the Company and its Affiliates.

11. Duty of Cooperation. The parties hereto agree to cooperate with each other
and each other’s attorneys in connection with any threatened or pending
litigation against the Company or any of its Affiliates, or against the
Executive. The Executive agrees to make himself available at no cost to the
Company, upon reasonable notice to prepare for and appear at deposition or at
trial in connection with any such matters, and the Company agrees to make the
appropriate persons available upon reasonable notice to prepare for and appear
at deposition or at trial in connection with any such matters. Furthermore, the
parties hereto agree to cooperate fully in effecting an orderly transition with
regard to the termination of the Executive’s employment and the transition of
his duties to other employees of the Company and its Affiliates. The Company
shall reimburse the Executive for the out-of pocket expenses that are reasonably
incurred by the Executive while performing his duties under this Section 11 and
that are approved in advance by the Company.

12. Mutual General Releases.

(a) Release by the Executive. The Executive, his personal representatives, heirs
and assigns, first party, hereby releases, discharges and covenants not to sue
the Company or any of its Affiliates, or any of their respective past and
present shareholders, directors, officers, employees, partners, agents, or
representatives and their respective successors and assigns, second party, from
and for any and all claims, demands, damages, lawsuits, obligations, promises,
administrative actions, charges and causes of action, both known or unknown, in
law or in equity, of any kind whatsoever, which first party ever had, now has,
or may have against second party, for, upon or by reason of any matter, cause or
thing whatsoever, up to and including the date of this Agreement, including but
not limited to any and all claims and causes of action arising out of or in
connection with the Executive’s employment with Company or any Affiliate, any
and all claims and causes of action under Title VII of the Civil Rights Act of
1964,

 

3



--------------------------------------------------------------------------------

as amended, the Age Discrimination in Employment Act of 1967, as amended, the
Retirement Income Security Act (“ERISA”) and any other federal, state or local
anti-discrimination law, statute or ordinance, and any lawsuit founded in tort,
contract (oral, written or implied) or any other common law or equitable basis
of action, but excluding any obligations of the Company under this Agreement or
any indemnification rights the Executive may have as a former officer or
director of the Company or its Affiliates under the Company’s Articles of
Incorporation or Bylaws, or any claims for benefits under any directors’ and
officers’ liability policy maintained by the Company or its Affiliates in
accordance with the terms of such policy.

(b) Release by Company. The Company and its Affiliates, and their respective
past and present shareholders, directors, officers, employees, partners and
agents or representatives and their respective successors and assigns, first
party, hereby releases, discharges, and covenants not to sue the Executive, his
personal representatives, heirs and assigns, second party, from and for any and
all claims, demands, damages, lawsuits, obligations, promises, administrative
actions, charges or causes of action, both known or unknown, in law or in
equity, of any kind whatsoever, which first party ever had, now has, or may have
against second party, for, upon or by reason of any matter, cause or thing
whatsoever, up to and including the date of this Agreement, including any
lawsuit founded in tort, contract (oral, written or implied) or any other common
law on equitable basis of action, but excluding any obligations of the Executive
under this Agreement or any claims against the second party with respect to any
willful misconduct or other actions not taken in good faith by the Executive
during the term of his employment by the Company.

13. Headings. The headings are for the convenience of the parties, and are not
to be construed as terms or conditions of this Agreement.

14. Severability. If any provision of this Agreement is invalidated by a court
of competent jurisdiction, then all of the remaining provisions of this
Agreement shall remain in full force and effect, provided that both parties may
still effectively realize the complete benefit of the promises and
considerations conferred hereby.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters set forth herein and supersedes
in its entirety any and all agreements or communications, whether written or
oral, previously made in connection with the matter herein. Any agreement to
amend or modify the terms and conditions of this Agreement must be in writing
and executed by the parties hereto.

16. Construction. The parties acknowledge that each party has reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

17. Governing Law; Venue. This Agreement, the rights and obligations of the
parties, and any claims or disputes relating in any way thereto shall be
governed by and construed in accordance with the laws of the State of Florida,
without giving effect to any choice or conflict of law provision or rule
(whether in the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida.
Each

 

4



--------------------------------------------------------------------------------

of the Executive and the Company, by executing this Agreement, (a) irrevocably
submits to the exclusive jurisdiction of any federal or Florida state court
sitting in Miami-Dade County, Florida in respect of any suit, action or
proceeding arising out of or relating in any way to this Agreement, and
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts and to be bound by any judgment
rendered in such courts; (b) waives, to the fullest extent it may do so
effectively under applicable law, any objection it may have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum; and (c) irrevocably consents, to the
fullest extent it may do so effectively under applicable law, to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Executive or the Company at the address set forth in
this Agreement, such service to become effective five (5) business days (or such
other period of time provided by applicable law) after such mailing.

18. WAIVER OF JURY TRIAL. THE COMPANY AND THE EXECUTIVE EACH HEREBY KNOWINGLY
WAIVE THEIR RIGHTS TO REQUEST A TRIAL BY JURY IN ANY LITIGATION IN ANY COURT OF
LAW, TRIBUNAL, OR LEGAL PROCEEDING INVOLVING OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT.

19. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

20. Non-Admission of Liability. Neither this Agreement nor anything contained
herein shall constitute or is to be construed as an admission by the Company or
its Affiliates or the Executive as evidence of any liability, wrongdoing, or
unlawful conduct.

21. Miscellaneous. This Agreement: (a) may be executed in counterparts, and all
counterparts shall collectively constitute a single agreement, (b) may not be
amended or modified except in a writing signed by both parties nor may any
provision hereof be waived except in writing signed by the waiving party, (c) is
binding upon and inures to the benefit of the parties and their respective
heirs, personal representatives, beneficiaries, joint tenants, successors and
assigns (whether by merger, consolidation, transfer of all or substantially all
assets, or otherwise), and (d) may not be assigned or the duties delegated
without the consent of both parties except as expressly set forth in this
Agreement.

22. Sufficient Time to Review. The Executive acknowledges and agrees that he has
had sufficient time to review this Agreement and consult with anyone he chooses
regarding this Agreement, that he has a right to consult with legal counsel
regarding this Agreement and has been represented by counsel in connection with
this Agreement, and that he has received all information he requires from the
Company in order to make a knowing and voluntary release and waiver of all
claims against the Company. The Executive further acknowledges that he has
consulted with his legal and tax advisors with regard to the tax consequences
resulting from the transaction contemplated by this Agreement, including without
limitation, the potential application of Section 409A of the Internal Revenue
Code of 1986, as amended, to the Severance

 

5



--------------------------------------------------------------------------------

Benefits and that the Executive is not relying upon any advice from the Company
or its representatives with regard to any such matters.

23. Right of Rescission. The Executive acknowledges and agrees that he has been
given at least twenty-one (21) days to review this Agreement, and that he has
(7) seven days from the date of the execution of this Agreement by all parties
hereto within which to rescind this Agreement by providing notice in writing to
the Company. The Executive further acknowledges that by this Agreement he is
receiving consideration in addition to that to which he is already entitled. The
Executive further acknowledges that this Agreement and the release contained
herein satisfy all of the requirements for an effective release by the Executive
of all age discrimination claims under ADEA.

24. Notices. Any notice, demand, consent, agreement, request, or other
communication required or permitted under this Agreement must be in writing and
must be, (a) mailed by first-class United States mail, registered or certified,
return receipt requested, proper postage prepaid, or (b) delivered personally by
independent courier (such as FedEx, DHL or similar nationally-recognized
courier), to the parties at the addresses as follows (or at such other addressed
as shall be specified by the parities by like notice):

 

If to the Company, to:    MasTec, Inc.         800 Douglas Rd., Penthouse      
Coral Gables, Florida 33134       Fax: 305-406-1907       Attention: Legal
Department      

With copy to:

 

Steven B. Lapidus

Greenberg Traurig, P.A.

1221 Brickell Ave.

Miami, FL 33131

  

If to the Executive, to:

   Ray Harris       6144 Brasher Farm Road       Leeds, AL 35094   

Each party may on five (5) days’ prior notice in the manner set forth in this
Section 24 designate by notice in writing a new address to which any notice,
demand, consent, agreement, request for communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication which is mailed or hand delivered in the manner described

 

6



--------------------------------------------------------------------------------

above shall be deemed received for all purposes at such time as it is delivered
to the addressee (with the return receipt or the courier delivery receipt being
deemed conclusive evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

COMPANY:

 

MasTec, Inc., a Florida corporation

By:   /s/ Jose R. Mas Name:   Jose R. Mas Title:   Chief Executive Officer

 

 

 

EXECUTIVE:

 

/s/ Ray Harris Ray Harris

 

 

 

 

 

8